 


 HR 318 ENR: To authorize the Secretary of the Interior to study the suitability and feasibility of designating Castle Nugent Farms located on St. Croix, Virgin Islands, as a unit of the National Park System, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 318 
 
AN ACT 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating Castle Nugent Farms located on St. Croix, Virgin Islands, as a unit of the National Park System, and for other purposes. 
 
 
1.National Park Service study regarding Castle Nugent Farms 
(a)FindingsCongress finds the following: 
(1)Castle Nugent Farms, located on the southeastern shore of St. Croix, U.S. Virgin Islands, is the largest parcel of privately-held land in the Virgin Islands and has been an operating cattle ranch for 50 years. 
(2)This land has the largest and healthiest fringing coral reef anywhere in the Virgin Islands. 
(3)It consists of Caribbean dry forest and pasturelands with considerable cultural resources including both pre-Columbian and post-European settlement. 
(4)Castle Nugent Farms contains a large historic 17th century Danish estate house that sits on over 4 miles of pristine Caribbean oceanfront property. 
(5)In addition to being an area for turtle nesting and night heron nesting, it is the home for the Senepol cattle breed, a unique breed of cattle that was developed on St. Croix in the early 1900’s to adapt to the island’s climate. 
(b)StudyThe Secretary of the Interior shall carry out a study regarding the suitability and feasibility of designating Castle Nugent Farms as a unit of the National Park System. 
(c)Study process and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required by this section. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
